DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is noted that this application is filed as a Continuation-In-Part of parent application PCT/CN2019/098403.  It is unclear as to what subject matter is added to this application not disclosed in the parent application.  The applicant has not provided any documents for the parent application.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 12 October 2018.  Receipt is acknowledged of the certified copy of the CN201811188840.X application.

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 12 August 2021.  The references cited on the PTOL 1449 form have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a product obtained in S1” which makes unclear as to the required structural scope as there is no antecedent basis for the boundaries of “a product” resulting from S1.  For example, S1 does not recite “a product comprising …”
Claim 1 recites “the product obtained in S2” which makes unclear as to the required structural scope as there is no antecedent basis for the boundaries of “the product” resulting from S2.  For example, S2 does not recite “the product comprising …”
Claim 1 recites “the product obtained in S3” which makes unclear as to the required structural scope as there is no antecedent basis for the boundaries of “the product” resulting from S3.  For example, S3 does not recite “the product comprising …”
Claim 1 recites “the product obtained in S3” which makes unclear as to the required structural scope as there is no antecedent basis for the boundaries of “the product” resulting from S4.  For example, S4 does not recite “the product comprising …”
Based on the disclosure, it appears that the initial starting structure or “product” is continuously modified into a different structure or “product” after each subsequent processing step.  The manner in which the claim is written makes unclear as to what structure results from each positively required step to be then modified in the next step.

Claim 8 recites the limitation “the silicon wafer to pass though corresponding work stations” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the crystalline silicon solar cell” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
Claim 6 is a “wherein” clause (MPEP § 2111.04) – The omitted structural relationship isbetween “an HF/HCl solution” and “HF/HCl tank”
Claim 7 is a “wherein” clause (MPEP § 2111.04) – The omitted structural relationship is between “a hydrochloric acid solution” and “hydrochloric acid tank”

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

As insofar as Claim 1 is definite, the prior art of record alone or in combination neither teaches nor makes obvious the invention of forming an undesired coating on an edge of a front face of the silicon wafer; S2: preparing an aqueous film on a surface of the backside passivation film of a product obtained in S1; S3: passing the product obtained in S2 through an acid tank to remove the undesired coating; S4: passing the product obtained in S3 through a water tank to remove a residual treatment solution; and S5: drying the product obtained in S4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsu et al. (Enhanced Si Passivation and PERC Solar Cell Efficiency by Atomic Layer Deposited Aluminum Oxide with Two-step Post Annealing) teaches in Fig. 5a of a silicon wafer having passivation of Al2O3/SiN with an interfacial silicon oxide between the Al2O3 and the silicon wafer (page 6, left column, line 7 to page 7, left column, line 8).
Krauss et al. (Light-induced degradation of silicon solar cells with aluminium oxide passivated rear side) teaches AlOx/SiO/SiN passivation for silicon wafers of solar cells (page 602, last line to page 603, 2nd line).
Wu et al. (Application of ion Implantation Emitter in PERC Solar Cells) teaches SiOx/Al2O3/SiNx passivation for silicon wafers of solar cells (TABLE I; page 54).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896